            Case 4:19-cv-00157-CDL Document 28 Filed 05/14/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

IOU CENTRAL, INC.                                    :
d/b/a IOU FINANCIAL, INC.                            :
                                                     :
       Plaintiff,                                    :
vs.                                                  :       CASE NO.: 4:19-cv-157 (CDL)
                                                     :
CHARLTON ENTERPRISES, INC. et al                     :
                                                     :
       Defendants.                                   :


                    PLAINTIFF’S MOTION RECONSIDER ALTER/AMEND
                            ORDER [DOC 27] AND TO DISMISS

       IOU moves to reconsider/alter or amend the Order [Doc 27] dismiss this case, as follows:

       1.       IOU filed suit on 9/20/19 [Doc 1] as to the current Defendants, who never raised

any affirmative defense of venue per Fed. R. Civ. P. 12.

       2.       IOU’s Complaint alleges that the Note and Guarantees at issue stipulate to

Georgia law and venue for their enforcement. [Doc 1, Complaint ¶ 16-18]

       3.       The Note and Guaranty at issue provide for enforcement in Cobb County, located

in the Northern District of Georgia, Atlanta Division.

       4.       IOU filed this case in the Court, which has a smaller caseload than the Northern

District and can quickly process summons, although IOU has not filed cases here since January.

       5.       However, the Current National Emergency will make it difficult to bring IOU’s

staff to the Court in the event a hearing is required on damages.

       6        IOU moves to dismiss this case without prejudice per Fed. R. Civ. P. 41.

       7.       The Court cannot sua-sponte invoke the affirmative, defense of venue, waived by

failure to plead the defense and waived in the Case Management Order [Doc 25-26]. requiring
            Case 4:19-cv-00157-CDL Document 28 Filed 05/14/20 Page 2 of 3




reconsideration, altering or amending its order. [Doc 27]

       8.       IOU’s counsel will email a proposed order to chambers, a precise copy of which

is attached as Exhibit 1.

                                        MEMORANDUM

       The Court is requested to take judicial notice of these matters per Fed. R. Evid. 201,

including the cases cited. The Court may properly take judicial notice of court documents from

other cases, such as IOU v. ACRA, 4:19-CV-177, a factually similar one. Collett v. Olympus

Optical, LEXIS 208463 *4-6, WL 6517442 (M.D. Ga. 2018) citing Horne v. Potter, 392 F. App

802 (11th Cir. 2010) (per curiam) [court properly took judicial notice of court documents from

plaintiff’s first discrimination action to determine if her second action was barred by res judicata]

I.     Defendants waived the Defense of Venue which the Court cannot invoke.

       Venue is a defense that must be raised or is otherwise waived by a defendant per Fed. R.

Civ. P. 8 and 12 (h) and cannot be raised sua-sponte by the Court. Aero Techs v. Lockton, 406

Fed. Appx. 440-441 (11th Cir. 2010) [“Having found no case law to support [defendant’s] claim

that a court may step in and negate a defendant's decision to waive venue, we reverse the district

court's sua sponte dismissal of [plaintiff’s] claims against [defendant] for improper venue and

remand this case for further proceedings consistent with this opinion.”] citing Lipoftky v. N.Y

State Workers, 861 F.2d 1257, 1258 (11th Cir. 1988) [“In the absence of a waiver, a district

court may raise on its own motion an issue of defective venue. . .”] Therefore, the Court may not

sua-sponte transfer the case and its Order [Doc 27] should be vacated per Fed. R. Civ. P. 59/60.

II.    The Case Should be Dismissed.

       The National Emergency presently impedes prosecution of this case, as the Defendants

are in Texas. Accordingly, IOU moves to dismiss this case without prejudice and without
         Case 4:19-cv-00157-CDL Document 28 Filed 05/14/20 Page 3 of 3




conditions, done recently did in another case. A.H. v. Callaway, LEXIS 22273 (M.D. Ga. 2020)

                                           CONCLUSION

       Plaintiff respectfully requests the Court reconsider, alter or amend the Order [Doc 27 and

dismiss the case without prejudice.

                                      CERTIFICATE OF SERVICE

       I certify a precise copy of this document was filed ECF on the below date, sending ECF

notice to opposing counsel of record.

       Respectfully submitted this 14th day of May 2020.

                      By:     /s/Paul G. Wersant
                              Paul G. Wersant
                              Georgia Bar No. 748341
                              3245 Peachtree Parkway, Suite D-245
                              Suwanee, Georgia 30024
                              Telephone: (678) 894-5876
                              Email: pwersant@gmail.com
                              Attorney for Plaintiff
